Citation Nr: 0100032	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-15 960 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury, status post arthroplasty of the right knee with 
degenerative joint disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a left knee 
injury with cartilage damage and arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's request for increased evaluations 
for his knee disorders and for a total rating based on 
individual unemployability.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for his right and left knee 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  However, the RO determined that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The Board notes that the issues of entitlement to Chapter 35 
Dependents' Educational Assistance benefits and special 
monthly compensation based on the need for aid and attendance 
or housebound status were also developed and certified for 
appellate review; however there is no indication in the 
record that the veteran was seeking such benefits.  
Specifically, the Board cannot find any record of a claim for 
either issue, the veteran did not address either issue in 
contentions in his notice of disagreement or substantive 
appeal, and the veteran's representative did not present 
arguments on these issues.  Accordingly, as the record before 
the Board reveals no claim for these disorders, there can be 
no appeal.  As such, these issues will not be considered at 
this time.  See 38 C.F.R. §§ 20.201, 20.202 (2000).


FINDINGS OF FACT

1.  The veteran's right knee disability is not productive of 
any ascertainable ankylosis or nonunion requiring a brace and 
is productive of no more than intermediate degrees of 
residual weakness, pain or limitation of motion.

2.  Left knee injury with cartilage damage has been 
manifested by complaints of pain and giving way with 
objective evidence of subluxation.  

3.  Left knee injury with arthritis of the left knee has been 
manifested by complaints of pain, slight limitation of 
motion, and x-ray evidence of osteoarthritis.

4.  Service connection is in effect for residuals of injury, 
status post arthroplasty of the right knee with degenerative 
joint disease, rated as 30 percent disabling; residuals of 
injury, left knee injury with cartilage damage, rated as 10 
percent disabling; and arthritis of the left knee, rated as 
10 percent disabling.  The combined schedular evaluation is 
50 percent.  

5. The veteran has a 8th grade education; his past work 
experience includes various construction jobs; and he last 
worked in 1993.

6. The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of injury, status post arthroplasty of the 
right knee with degenerative joint disease, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5256, 5261, 5262 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee injury with cartilage damage have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2000).

3.  The criteria for a 10 percent evaluation for left knee 
injury with arthritis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2000).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155(West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right and left knee 
disabilities have worsened and he requested increased 
evaluations.  The veteran reported that he was unable to work 
due to his knee disabilities, that he experienced pain and 
giving way in the knees. 


I.  Increased evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which are potentially relevant to the claim for increased 
evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
All pertinent medical records identified by the veteran are 
of record.  See Schafrath.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000).  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 
(2000), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The General 
Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  When the knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

A.  Right knee

The history of the veteran's service-connected right knee 
disability reveals that the veteran was hit on the right knee 
during service and fell, resulting in pain and effusion.  He 
underwent an arthrotomy with the removal of a loose body.  In 
his October 1965 separation report, the veteran noted right 
knee surgery during service.  According to March 1974 VA 
examination, the veteran reported occasional pain and 
swelling especially after twisting knees.  Evaluation 
revealed grating on palpitation and by sound with full range 
of motion.  There was no instability noted.   The diagnoses 
included postoperative status, right knee, excision of 
foreign body composed of cartilage and bone with moderate 
residuals.  In a March 1974 rating decision, the RO granted 
service connection for injury of the right knee, 
postoperative, with arthritis and assigned a 10 percent 
evaluation under Diagnostic Code 5257.

An August 1994 private hospitalization report revealed that 
the veteran had been diagnosed with extensive degenerative 
joint disease of the right knee, had an arthroscopy in 1986, 
and had increasing difficulties with his right knee including 
impairment of ambulation inspite of intensive conservative 
management.  Evaluation revealed mild valgus deformity with 
range of motion of 5 to 90 degrees.  The veteran underwent a 
total right knee arthroplasty in August 1994.  In a November 
1994 rating decision, the RO granted a temporary total rating 
under 38 C.F.R. § 4.30 from August 22, 1994 to September 30, 
1994; recharacterized the veteran's right knee disability as 
residuals of injury, status post total arthroplasty of the 
right knee with degenerative joint disease and assigned a 100 
percent evaluation from October 1, 1994 to September 30, 
1995, and a 30 percent evaluation from October 1, 1995 under 
Diagnostic Codes 5010-5055.

In an August 1998 letter, the veteran's physician, R.A.C., 
M.D., stated that the maximization of utilization of the 
veteran's right knee will most likely result in shorter life 
span of the right knee and possibly require a revision of the 
total right knee in the future.  

At a May 1999 VA examination, the veteran stated he could no 
longer work due to severe bilateral knee pain.  The veteran 
complained of pain, swelling, and occasion instability of his 
knees, that he had difficulty standing for prolonged periods, 
and used a cane for walking for extended periods of time.  On 
evaluation, his gait was normal and he was able to walk on 
his heels and toes, but he was not able to squat.  Evaluation 
of the right knee revealed well-healed nontender scars.  
There was mild swelling and mild tenderness on the anterior 
aspect of the knee, but no effusion was noted.  Range of 
motion was 0 to 120 degrees.  Varus and valgus stress test 
indicated mild laxity of the medial and lateral joints and 
crepitations were heard and felt in the joints.  The 
impression included status post right total knee replacement.  
The examiner noted although loss of endurance and function 
due to pain could not be determined with certainty, that 
during acute exacerbations, the veteran could have 
limitations in functional capacity.

At an October 1999 VA examination, the veteran complained 
that his right knee felt loose and that he had some pain.  On 
evaluation of the right knee, well-healed median parapatellar 
and anterior scars were noted.  There was no swelling, 
effusion, or crepitation.  There was full active extension 
and active flexion to 135 degrees.  His anterior drawer test 
was positive and there was a trace of medial lateral laxity.  
No point tenderness was found.  X-rays of the right knee 
revealed a well aligned 3- part total knee replacement and no 
loosening of the components were detected.  The diagnoses 
include status post total right knee replacement. 

Total right knee replacement is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5055, which provides a minimum 30 
percent rating.  Intermediate degrees of residual weakness, 
pain, or limitation of motion, residuals of a total knee 
replacement are to be rated by analogy to Codes 5256, 
ankylosis of the knee; 5261, limitation of extension; and 
5262, impairment of the tibia and fibula.  A 60 percent 
rating, requires evidence of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
A total evaluation of 100 percent is given for the period of 
one-year following prosthetic replacement of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000).

Diagnostic Code 5256 provides that a 30 percent evaluation 
will be assigned for favorable ankylosis of either knee.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees. A 40 percent, requires that 
the knee be fixed in flexion at an angle between 10 degrees 
and 20 degrees.  A 50 percent evaluation requires that the 
knee be fixed in flexion at an angle between 20 degrees and 
45 degrees.  A 60 percent evaluation requires extremely 
unfavorable ankylosis.  Ankylosis is considered unfavorable 
when the knee is fixed in flexion at an angle of 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation of extension is to 10 degrees, a 10 percent rating 
is assignable; when the limitation is to 15 degrees, 20 
percent is assigned; when extension is limited to 20 degrees, 
30 percent is assigned; when extension is limited to 30 
degrees, 40 percent is assigned; and when it is limited to 45 
degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

Under Diagnostic Code 5262, a 30 percent evaluation will be 
assigned for malunion of the tibia and fibula of either lower 
extremity when the disability results in marked knee or ankle 
disability.  A 40 percent evaluation requires nonunion of the 
tibia and fibula of either lower extremity when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000).

The RO has assigned a 30 percent evaluation for the veteran's 
residuals of injury, status post arthroplasty of the right 
knee with degenerative joint disease under Diagnostic Code 
5055.  As noted above, Diagnostic Code 5055 states that 
intermediate degrees of residual weakness, pain, or 
limitation of motion as residuals of a total knee replacement 
are to be rated by analogy to Codes 5256, 5261, and 5262.  In 
the instant case, the Board finds that the evidence of record 
does not show any findings of residual weakness, pain, or 
limitation of motion that support an evaluation in excess of 
30 percent under any of these diagnostic codes.  
Specifically, the Board notes that ankylosis of the right has 
not been contended or shown by the evidence; thus, Diagnostic 
Code 5256 is not for application in this case.  Similarly, 
with respect to Diagnostic Code 5261, the evidence of record 
does not support that the veteran's range of motion upon 
extension is limited to 30 degrees as full extension has been 
noted.  Thus, the objective data of the veteran's right knee 
impairment do not support a compensable rating under 
Diagnostic Code 5261.  Moreover, the veteran's medical record 
does not demonstrate impairment to the tibia or fibula, 
nonunion, loose motion, or the need for a brace.  Thus, the 
objective data of record with respect to the impairment of 
the veteran's right knee does not correlate with the rating 
criteria under Diagnostic Code 5262.  

Additionally, here, a 60 percent evaluation is not warranted 
under Diagnostic Code 5055 because the clinical data of 
record does not establish that the veteran experienced severe 
painful motion or weakness in the right knee.  In fact, 
recent VA examinations conducted in May and October 1999 
revealed that although mild swelling and tenderness was 
noted, the veteran had active range of motion of the right 
knee from 0 to 120 degrees and to 135 degrees.  Additionally, 
the examiners noted that the veteran had well-healed scar on 
his right knee and that his gait was normal.  Thus, in light 
of these findings, the Board finds that the preponderance of 
the evidence does not support an evaluation in excess of 30 
percent under Diagnostic Code 5055.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5055.

However, in the instant case, the Board observes that the 
veteran has complained of recurrent instability of the right 
knee.  However, there were no objective findings of recurrent 
subluxation or instability of the knee and the clinical data 
of record does not indicate the presence of other 
manifestations not previously considered. Therefore, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 do not provide a basis 
for a higher evaluation herein.

In addition, the Board would note that none of the veteran's 
surgical scars has been recently found to be tender and/or 
painful so as to justify a separate 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000).

Additionally, the Board must consider the "functional loss" 
of a musculoskeletal disability under 4.40; see also 38 
C.F.R. § 4.10.  Functional loss may occur as a result of 
weakness of pain on motion of the affected extremity.  38 
C.F.R. §§ 4.40. The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  In view of such, the 
Board has carefully considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  In this case, Diagnostic Code 5055 includes 
the criteria of pain, limitation of motion or weakness in the 
affected extremity in rating the residuals of prosthetic knee 
joint replacement.  While there is evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  The Board does give 
credence to the veteran's assertions that he experiences pain 
and swelling in the right knee; however, there is no evidence 
of record show that it results in such severity as to cause 
impairment that rises to the level of an evaluation in excess 
of 30 percent.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment a 
rating higher than 30 percent, as stated herein. 


b.  Left knee

The history of the veteran's service-connected left knee 
disability reveals that the veteran reported at his 
preinduction examination that his left knee occasionally gave 
way.  Service medical records reveal treatment for sprain of 
the left knee with internal derangement after a fall and 
loose bodies in the joint space.  According to March 1974 VA 
examination, the veteran reported occasional pain and 
swelling especially after twisting knees.  Evaluation 
revealed grating on palpitation and by sound with full range 
of motion.  There was no instability noted.   The diagnoses 
included traumatic injury of the left knee with presence of 
foreign body.  In a March 1974 rating decision, the RO 
granted service connection for injury of the left knee, with 
cartilage damage and arthritis and assigned a 10 percent 
evaluation under Diagnostic Code 5257.

Private medical records from June 1998 to August 1998 from 
the veteran's physician, R.A.C., M.D., reveal that the 
veteran had been followed for complaints of left knee pain 
with locking, catching, and giving way.  Evaluation revealed 
tenderness over the medial joint line and positive McMurray's 
test.  X-rays revealed mild degenerative arthritis of the 
left knee with intra-articular loose body.   The impression 
was painful left knee with meniscal tear and probable loose 
body.  The veteran underwent arthroscopy with partial lateral 
meniscectomy in August 1998.  The postoperative diagnoses 
included tear of the lateral meniscus of the left knee, 
chondromalacia with defect on lateral femoral condyle, and 
removal of two large loose bodies.  

In an August 1998 letter, Dr. C. reported that the veteran's 
continued to have swelling, tenderness, and pain in the left 
knee with findings of arthritic changes and that he would 
probably require left total knee replacement in the future.  
Private medical records from September 1998 to April 1999 
reflect that the veteran complained of weight bearing pain 
and left leg tingling and numbness.  Evaluation revealed 
pain, some swelling and retropatellar grind.  Severe 
degenerative arthritis of the left knee was noted.

At a May 1999 VA examination, the veteran stated he could no 
longer work due to severe bilateral knee pain.  The veteran 
complained of pain, swelling, and occasion instability of his 
knees, that he had difficulty standing for prolonged periods, 
and used a cane for walking for extended periods of time.  On 
evaluation, his gait was normal and he was able to walk on 
his heels and toes, but he was not able to squat.  On 
evaluation of the left knee, there was mild swelling noted, 
but no tenderness.   Varus and valgus tests were mildly 
uncomfortable on the medial and lateral aspect of the knee.  
Range of motion was 0 to 120 degrees with some discomfort at 
120 degrees.  The impression included degenerative joint 
disease of the left knee.  The examiner noted although loss 
of endurance and function due to pain could not be determined 
with certainty, that during acute exacerbations, the veteran 
could have limitations in functional capacity.

In an August 1999 letter, Dr. C. stated that the presence of 
severe arthritic conditions in the veteran's left knee 
resulted in difficulty sitting, climbing, crawling, 
squatting, riding and driving for prolonged periods.

At an October 1999 VA examination, the veteran complained of 
pain in the left knee with weightbearing and that it felt 
weak when he went up or down stairs.  On evaluation, there 
was full extension and 145 degrees flexion of the left knee.  
A short scar anteriorly was noted.  There was moderate 
retropatellar crepitation and with the knee flexed to 30 
degrees, the examination could sublux the patella laterally.  
X-rays of the left knee revealed trace calcification in the 
medial and lateral menisci, irregularity and sclerosis of the 
lateral femoral condyle, and small osteophytes on the medial 
and lateral femoral condyle and on the superior pole of the 
patella.  The impression was mild osteoarthritis of the left 
knee.

As noted above, the veteran's left knee disability has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent evaluation contemplates slight recurrent subluxation 
or lateral instability.  A 30 percent evaluation contemplates 
moderate recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, 
he maintains that his evaluation for his knee should be 
higher as he experienced pain, weakness, and instability in 
his knee.  The RO has rated the knee disability under 
Diagnostic Code 5257, subluxation or lateral instability of 
the knee.  Upon review of the evidence, the Board notes that 
although the veteran has complained of giving way of the 
right knee with associated symptoms including swelling and 
pain, there is no objective evidence of moderate or severe 
recurrent instability or subluxation in the left knee.  At an 
October 1999 VA examination, the veteran complained of pain 
in weightbearing on the left knee and examiner reported that 
he able to sublux the veteran's left knee laterally while in 
a flexed position. However, there was no evidence of moderate 
recurrent subluxation or lateral instability.  Thus, the 
Board finds that the preponderance of the evidence does not 
support an evaluation in excess of 10 percent under 
Diagnostic Code 5257, slight disability of the left knee.    

As previously discussed, the Acting General Counsel of the VA 
determined that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only 
addresses instability of the knee and does not encompass 
limitation of motion of the knee.  VAOPGPREC 9-98 (Aug. 14, 
1998).  In such a case, where a musculoskeletal disorder is 
rated under a diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion is applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45 and 
4.59.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2000).  

In this case, recent medical examinations revealed limitation 
of range of motion of flexion of the left knee to 120 degrees 
with pain and discomfort.  Moreover, crepitation was 
objectively noted and the veteran's private physician has 
diagnosed severe degenerative arthritis.  As such, the 
veteran is entitled to a separate rating under Diagnostic 
Code 5260 for the periarticular pathology of the left knee 
productive of painful or limited motion.  In considering 
whether an evaluation is warranted under Diagnostic Codes 
5260-5261, the Board notes that evidence during the appeal 
period shows limitation of flexion to 120 degrees.  In no 
case has the degree of limitation of flexion been compensable 
under Diagnostic Code 5260.  However, it is also significant 
that clinical findings have included pain and weakness.  This 
evidence, of limited flexion to a noncompensable degree with 
accompanying findings such as satisfactory evidence of 
painful motion, supports a finding that the veteran's left 
knee disability meet the criteria established for the 
assignment of a separate 10 percent rating by analogy to 
Diagnostic Code 5003 for the left knee.  However, the Board 
finds that a rating higher than 10 percent by analogy to 
arthritis would not be appropriate because there is no 
competent evidence of limitation of motion of the left knee 
to a compensable degree.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  The private physicians, the VA examiner or 
the veteran have not reported the existence of pain to the 
extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every reported range of motion reported is accepted as 
correct, the reported ranges of motion do not support an 
evaluation in excess of 10 percent.  Thus while there is some 
functional impairment, the Board finds that the level of the 
functional impairment warrants the assignment of the minimum 
compensable evaluation based on range of motion and no more.

II.  Individual unemployability

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  A total disability rating may also be 
assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for residuals of injury, 
status post arthroplasty of the right knee with degenerative 
joint disease, rated as 30 percent disabling; residuals of 
injury, left knee injury with cartilage damage, rated as 10 
percent disabling; and arthritis of the left knee, rated as 
10 percent disabling.  His combined rating is 50 percent.  
Thus, the veteran does not meet the minimum schedular 
requirements for a total compensation rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  The evidence must still show that the 
veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  Thus, 
the issue is whether his bilateral knee disabilities 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected knee 
disabilities.  The record shows that the veteran has a 8th 
grade education and worked in manual labor positions 
including construction.  His occupational experience included 
work as a crane operator and woodyard technician.  

In an October 1998 letter, the veteran's employer stated that 
the veteran had been employed with them since 1984 but had 
been unable to perform his job duties since August 1998.  In 
a March 1999 letter, the veteran's employer stated that the 
veteran had been experiencing debilitating problems with his 
knees for several years, that his condition had worsened to 
the point that he could no longer perform his job duties, and 
was terminated in January 1999. 

Private medical records from September 1998 to April 1999 
reflect that the veteran complained of weight bearing pain, 
left leg tingling and numbness, and back and leg pain.  
Posttraumatic severe degenerative arthritis of the left knee 
and previous right total knee replacement were noted.

In an April 1999 letter, the veteran's private physician, Dr. 
C reported that the veteran had a right knee total 
replacement, had severe degenerative arthritis in the left 
knee with previous arthroscopy, and will eventually require a 
total left knee replacement.  Dr. C also stated that the 
veteran had back problems.  Dr. C opined that based on the 
veteran's history and examination, the veteran would not be 
able to work in any type of manual labor requiring, lifting, 
pulling, crawling, or sitting more than one hour.

At a May 1999 VA examination, the veteran stated he could no 
longer work due to severe bilateral knee pain.  The veteran 
complained of pain, swelling, and occasion instability of his 
knees, that he had difficulty standing for prolonged periods, 
and used a cane for walking for extended periods of time.  
The veteran also complained of back pain and his medical 
history included surgery for a herniated disc in 1994.  On 
evaluation, his gait was normal and he was able to walk on 
his heels and toes, but he was not able to squat.   The 
impression included status post right total knee replacement, 
degenerative joint disease of the left knee, and chronic low 
back pain status post lumbosacral spine surgery.  The 
examiner noted although loss of endurance and function due to 
pain could not be determined with certainty, that during 
acute exacerbations, the veteran could have limitations in 
functional capacity.

In an August 1999 letter, the veteran's private physician, 
Dr. C stated that the veteran's bilateral knee problems to 
include right total knee arthroplasty for severe degenerative 
arthritis of the right knee and severe degenerative arthritis 
of the left knee with arthroscopic debridement were permanent 
in nature, not expected to improve, and these conditions made 
sitting, climbing, crawling, squatting, riding, and driving 
for prolonged periods very difficult.  

In a September 1999 letter, Dr. C opined that as a result of 
the veteran's service-connected disabilities of his knees 
would not allow him to return to gainful employment.

The Board finds that paragraph 4.16(b) of the rating schedule 
is for application in this case.  The Board finds that the 
opinions of the veteran's treating physician is more 
persuasive than that of the VA examiner who examined the 
veteran on one occasion, where as the veteran's private 
physician has treated him for several years for his bilateral 
knee disability.  Additionally, the Boar notes that the 
veteran reported an 8th grade level of education and 
primarily manual labor employment for several years.  In 
light of the foregoing, the Board resolves reasonable doubt 
in the veteran's favor on this issue.  The Board is 
constrained to find that the preponderance of the evidence 
supports the veteran's claim for a total disability rating 
based on individual unemployability due to his service-
connected residuals of injury, status post arthroplasty of 
the right knee with degenerative joint disease, residuals of 
injury, left knee injury with cartilage damage, and arthritis 
of the left knee.  Accordingly, the appeal is granted.





ORDER

An evaluation in excess of 30 percent for residuals of 
injury, status post arthroplasty of the right knee with 
degenerative joint disease is denied.  

An evaluation in excess of 10 percent under Diagnostic Code 
5257 for left knee injury with cartilage damage is denied.  

A separate 10 percent evaluation for left knee injury with 
arthritis is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

